Citation Nr: 0813050	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a skin disorder on the back, 
hands, and neck, to include as secondary to herbicide 
exposure.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 
which determined the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for a skin condition.  Records show this claim had previously 
been denied in an August 2001 RO decision.

The issue of service connection for a skin disorder on the 
back, hands, and neck, to include as secondary to herbicide 
exposure are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2001, the RO denied the claim of service 
connection for a skin disorder on the back, hands, and neck, 
to include as secondary to herbicide exposure.

2.  The veteran was notified of the August 2001 rating 
decision and of his appellate rights, but he did not file an 
appeal. 

3.  In December 2002, the veteran submitted a claim to reopen 
the claim of service connection for a skin disorder on the 
back, hands, and neck, to include as secondary to herbicide 
exposure.

4.  The additional evidence presented since the August 2001 
final decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a skin 
disorder on the back, hands, and neck, to include as 
secondary to herbicide exposure, and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for a skin disorder on the back, 
hands, and neck, to include as secondary to herbicide 
exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

The RO denied the veteran's service connection claim in 
August 2001 for a skin disorder on the back, hands, and neck, 
to include as due to herbicide exposure.  The RO noted that 
the veteran was treated for a skin condition noted as "heat 
rash" in August 1969 and tinea versicolor in November 1969.  
They also noted that the veteran's discharge examination was 
negative for a skin disorder.  At the time of the decision, 
there was no evidence showing that the veteran currently had 
a skin disorder.  In denying the claim, the RO determined 
that the evidence failed to show a skin condition which was 
associated with herbicide exposure or which was incurred in 
or aggravated by military service.  The veteran was notified 
of the adverse decision and of his appellate rights in a 
September 2001 letter, but he did not submit an appeal of the 
decision.  

The August 2001 rating decision is final.  38 U.S.C.A. § 
7105.  However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
was filed in December 2002, the regulations in effect since 
August 29, 2001, are for application.  

The additional evidence submitted since the final August 2001 
decision consist of statements by the veteran that he has had 
a skin disorder since his discharge from service and medical 
evidence showing diagnoses of skin disorders, including a 
skin rash, tinea versicolor, tinea cruris and contact 
dermatitis.

The Board finds that the evidence added to the file since the 
final August 2001 rating decision is both new and material 
evidence.  At the time of the decision, there was no evidence 
showing that the veteran currently had a skin disorder.  
Moreover, the additional evidence includes the veteran's 
competent lay statement to the effect that he has had skin 
problems since his discharge from service.  The Board finds 
that the additional evidence raises a reasonable possibility 
of substantiating the claim.  Therefore, the Board concludes 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for a skin 
condition on the back, hands, and neck, to include as due to 
herbicide exposure.  

Duty to Assist

The Board finds that the content requirements of a duty to 
assist notice have not been fully satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The Board finds that VCAA 
(Veterans Claims Assistance Act) letters dated September 2001 
and February 2004 fail to meet the standards set forth in the 
case of Kent v. Nicholson with respect to an application to 
reopen a claim of service connection.  See Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006).  The Board, however, finds that 
the deficiency in both VCAA letters to be non-prejudicial 
error in light of the fact that the Board is reopening the 
veteran's claim.


ORDER

The request to reopen a claim for service connection for a 
skin condition on the back, hands, and neck, to include as 
secondary to herbicide exposure is granted.  To this extent 
only, the appeal is granted.


REMAND

The evidence is inadequate to adjudicate the claim of service 
connection for a skin disorder.  In this regard, the Board 
notes that service medical records show that the veteran was 
treated for skin problems.  Postservice medical records show 
that the veteran has received treatment for skin disorders 
which have been variously diagnosed.  The veteran has 
submitted statements to the effect that he has had skin 
problems since his discharge from service.  The facts in the 
instant case raise the question as to whether any current 
skin disorders were incurred in service.  This is a medical 
question.  Thus, the Board finds that the veteran must be 
scheduled for a VA examination, to include an opinion 
concerning the etiology of the veteran's skin disability.

The veteran claims VA treatment for his skin disorder 
beginning in 1970.  (See February 2004 Notice of 
Disagreement).  These records have not been associated with 
the claims file.  It appears that the RO made at least one 
attempt to obtain some of these records.  There is, however, 
nothing in the record indicating that these records do not 
exist or that further efforts to obtain these records would 
be futile.  Therefore, further attempts should be made to 
obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he identify and provide the dates 
of treatment from all VA medical 
facilities which treated him for a skin 
disorder since January 1970.  
Thereafter, make attempts to obtain the 
identified records.

In accordance with 38 C.F.R. 
§ 3.159(c), the AMC should take 
appropriate action to obtain all VA 
treatment records from January 1970 to 
September 2000 concerning a skin 
disability.  In this regard, the AMC 
should note the VA facilities 
identified in the February 2004 notice 
of disagreement.

If it is determined that these records 
do not exist or that further efforts to 
obtain these records would be futile, 
this should be documented in the claims 
file.  

If the records are not available, the 
veteran should be notified of this.

2.  Arrange for the veteran to undergo a 
skin examination to determine the nature 
and etiology of all current skin 
disorders.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should be 
requested to provide an opinion as to the 
likelihood that the postservice skin 
disorders (a) had its onset in service, 
or is related to service, including to 
the skin disorders noted in service or, 
(b) is etiologically related to exposure 
to herbicides while serving in Vietnam.  
If it is determined that the condition is 
related to exposure to herbicides, 
medical supporting evidence to this 
effect must be submitted.  

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


